Citation Nr: 0920431	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  02-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and schizophrenia.

3.  Entitlement to service connection for a personality 
disorder, to include an explosive personality disorder.

4.  Entitlement to a permanent and total rating for non-
service connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2001 and January 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.  

The Veteran's claim for service connection for hypertension 
and his claim for a total rating based on individual 
unemployability were denied by an October 2006 rating 
decision.  The Veteran did not initiate an appeal of the 
October 2006 decision, and thus these claims are not a part 
of the current appeal.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
schizophrenia, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a VA Form 21-4138 dated December 2007, the Veteran 
stated that he wished to withdraw his claim for service 
connection for a personality disorder, to include an 
explosive personality disorder, and his claim for entitlement 
to a permanent and total rating for non-service connected 
pension purposes.

2.  The Veteran developed a headache disability, identified 
as migraine headaches, as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal, 
concerning the issues of entitlement to service connection 
for a personality disorder, to include an explosive 
personality disorder, and entitlement to a permanent and 
total rating for non-service connected pension purposes, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

2.  A headache disability, identified as migraine headaches, 
was incurred in or aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In a 
VA Form 21-4138 dated in December 2007, the Veteran stated 
that he wished to withdraw his appeals concerning entitlement 
service connection for a personality disorder, to include an 
explosive personality disorder and entitlement to a permanent 
and total rating for pension purposes.  Accordingly, as Board 
no longer has jurisdiction to review the appeals concerning 
service connection for a personality disorder, to include an 
explosive personality disorder, and a permanent and total 
rating for pension purposes, the appeals are dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

With regard to the Veteran's claim for service connection for 
headaches, in light of the favorable determination contained 
herein, further development with regard to VA's duties to 
notify and assist with respect to this issue would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

III.  Headaches

The Veteran's service treatment records show complaints of 
headaches on five occasions between February 1979 and January 
1982.  Post service private and VA medical records reveal 
continued complaints of headaches.  A July 2006 VA examiner 
diagnosed the Veteran as having headaches of unknown 
etiology.  

The Veteran's claims file was forwarded to a VA physician in 
July 2008 for a Veterans Health Administration (VHA) opinion.  
After a review of the Veteran's medical history, the VHA 
physician was of the opinion that the Veteran currently has a 
headache disability that began during service.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In this case the record clearly shows that the 
Veteran experienced headaches during service and there is a 
medical opinion relating the Veteran's current headaches to 
service.  There is no medical evidence to the contrary.  
Accordingly, service connection for headaches is warranted.


ORDER

The appeal concerning the issue of entitlement to service 
connection for a personality disorder, to include an 
explosive personality disorder, is dismissed.

The appeal concerning the issue of entitlement to a permanent 
and total rating for non-service connection pension purposes 
is dismissed.

Entitlement to service connection for migraine headaches is 
granted.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD and schizophrenia.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

In September 2003, the Veteran was examined by a VA licensed 
social worker.  The VA examiner listed the Veteran's alleged 
stressors, which included (1) Events in basic training at 
Fort Knox, Kentucky, (2) Having his lungs collapse after 
being put into a gas chamber in chemical training, (3) Seeing 
a tank track snap and strike his roommate's head, sending 
blood everywhere (the Veteran said he applied pressure to the 
wound until helicopter transport arrived), (4) Witnessing a 
tank accident where a soldier got his leg caught in the gun 
turret and the leg broke with the bone protruding, (5) A 
prankster throwing a grenade into his foxhole and yelling 
"Live grenade!" (6) Confronting the prankster and the man 
hitting him in the face with a beer can and fighting back, 
breaking the man's ankle and leg, (7) Witnessing a rape while 
he was imprisoned in service, which made him feel helpless, 
horrified, and scared, and (8) Being handcuffed to his bed 
with an armed guard at all times except to eat and use the 
restroom for about nine days prior to his trial and for about 
two weeks after the trial, until his transfer to a 
Confinement Center.  

With regards to the Veteran's alleged stressor of witnessing 
a rape while he was imprisoned in service, which made him 
feel helpless, horrified, and scared, the Board notes that no 
attempt at verification has been made.  The September 2003 
examination report notes that the Veteran reported witnessing 
three inmates raping another in a cell near his.  He stated 
that the next morning the guards carried the raped man from 
the cell.  He reported that he was questioned about the 
incident.  The December 1980 Special Court-Martial Order 
states that the Veteran was to be confined at the United 
States Army Area Confinement Facility, Mannheim, Federal 
Republic of Germany.  This facility should be contacted and 
requested to provide any documentation of a rape occurring 
during the time the Veteran was imprisoned there and any 
documentation that the Veteran was interviewed regarding such 
an incident.  

With regard to the Veteran's alleged in-service stressors, 
the Board notes that the Veteran's service records reflect 
that the Veteran was Court-Martialed in Germany in December 
1980 for assaulting another soldier, breaking the soldier's 
leg and dislocating his ankle.  The Veteran was sentenced to 
confinement for 30 days.  While there is no specific 
verification that the Veteran was handcuffed to his bed 
before and after his trial, given that the Court Martial is 
verified, the evidence is sufficient to find that he was 
treated as described, even without the explicit documentation 
of such treatment.  See Pentacost v. Principi, 16 Vet. App. 
124 (2002).  Thus, resolving all reasonable doubt in favor of 
the Veteran, the Board accepts that this reported in-service 
stressor is verified by the evidence of record.  38 C.F.R. § 
3.102 (2008).

Of the eight alleged stressors described above, only the 
handcuffed stressor is currently considered to be verified by 
the evidence of record.  As such, while the September 2003 VA 
examiner diagnosed PTSD, she did not indicate if any or all 
of the above listed incidents actually caused the Veteran's 
PTSD.  The Board finds that the Veteran should be provided a 
new VA psychiatric examination in order that it can be 
determined whether the in-service handcuff incident, alone, 
as described by the Veteran, resulted in him developing PTSD.  
See 38 C.F.R. § 3.159(c)(4).

The Board also notes that VA outpatient records from April 
2005 to October 2006 include diagnoses of schizophrenia.  On 
VA psychiatric examination the examiner should determine if 
the Veteran currently has schizophrenia; and, if so, whether 
the Veteran's service records, including those related to his 
behavior and Court Martial, indicate that schizophrenia was 
manifested during service.

The Board must note that even though the Veteran was Court-
Martialed, convicted, and imprisoned during service, he 
received an honorable discharge.  Therefore, his allegations 
of stressful events during the confinement may be considered 
as incurred in the line of duty.  38 U.S.C.A. § 105(b)(2) 
(West 2002); 38 C.F.R § 3.1(m) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Please contact the United States Army 
Area Confinement Facility, Mannheim, 
Federal Republic of Germany and request 
documentation as to whether a rape 
occurred during the time of the Veteran's 
incarceration; and, if so, whether there 
is any documentation that the Veteran was 
interviewed regarding such rape incident.

2.  Please schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and etiology of any 
psychiatric disorder found to be present; 
and to determine if the Veteran's meets 
the diagnostic criteria for PTSD and, if 
so, whether such is linked to the verified 
in-service stressor, i.e., the Veteran 
being handcuffed to his bed in front of an 
armed guard during service.  If, and only 
if, the rape incident described above is 
verified, and the Veteran is found to meet 
the diagnostic criteria for PTSD, the 
examiner should also determine if such 
PTSD is due to witnessing a rape while he 
was imprisoned in service which made him 
feel helpless, horrified, and scared.  The 
examination report is to contain a 
notation that the examiner reviewed the 
claims folder. The psychiatric examination 
must include a review of the Veteran's 
history and current complaints, as well as 
a comprehensive mental status evaluation 
and any tests deemed as necessary.

The examiner must offer an opinion 
addressing the following questions:

a. Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders?  If so, is it at least 
as likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
casually linked to the verified in-service 
stressor, i.e., being handcuffed to his 
bed while under armed guard.

b. If the Veteran meets the diagnostic 
criteria for PTSD, and if, and only if the 
rape incident described by the Veteran is 
verified, the examiner should state 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's PTSD is casually linked to 
witnessing a rape while incarcerated in 
Germany.

c. Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, such 
as schizophrenia?  If so, please specify 
the diagnosis (or diagnoses), and state 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current diagnosis of a psychiatric 
disorder, other than PTSD, had its onset 
during service; or, was such a disorder 
caused by any incident or event that 
occurred during service?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as likely" 
support the contended causal relationship; 
"less likely" weighs against a causal 
relationship.

The examiner is requested to answer the 
question posed with use of the "as 
likely," "more likely," or "less likely" 
language.  The examiner is also asked to 
provide the rationale used in formulating 
his or her opinions in the written report.

3.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Lastly, the RO must readjudicate the 
Veteran's claim of entitlement to for 
service connection for an acquired 
psychiatric disorder, to include PTSD and 
schizophrenia, on the basis of all 
evidence on file and all governing legal 
authority, inclusive of 38 C.F.R. § 
3.304(f) (2008).  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative must be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


